PER CURIAM.
Because the appellants had no cognizable, substantial rights in the particular positions in which they were employed by the School Board, the Board properly denied their section 120.57, Florida Statutes (2001), request for hearing challenging their reassignments to other executive positions. See Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972); City of Lauderhill v. Rhames, 864 So.2d 432 (Fla. 4th DCA Case no. 4D02-101, opinion filed, October 22, 2003); Muncy v. City of Dallas, 335 F.3d 394 (5th Cir.2003).
Affirmed.